Exhibit 10.18

STOCK CONTRIBUTION AGREEMENT

Teletouch Communications, Inc. / TLL Partners, LLC

This STOCK CONTRIBUTION AGREEMENT (this “Agreement”), is entered into as of the
11th day of August, 2006, by and between Teletouch Communications, Inc., a
Delaware corporation (“Acquiror”), and TLL Partners, LLC, a Delaware limited
liability company (“Contributor”).

BACKGROUND

WHEREAS, Contributor owns 4,200 shares of the common stock, $.10 par value per
share (the “Common Stock”) of Progressive Concepts, Inc., a Texas corporation
(“PCI”), which represents 100% of PCI’s outstanding Common Stock;

WHEREAS, Contributor holds a majority interest in Acquiror;

WHEREAS, Contributor believes it will be in its best interest to contribute to
Acquiror its beneficial interest in all of the issued and outstanding shares of
Common Stock in PCI to Acquiror;

WHEREAS, Contributor desires to contribute 100% of its shares of Common Stock in
PCI to Acquiror, and Acquiror desires to acquire Contributor’s interest in the
shares of Common Stock in PCI, pursuant to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and agreements herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Contributor and Acquiror, intending to be legally bound, hereby
agree as follows:

Section 1. Acquisition of Shares. Subject to the terms and conditions set forth
in this Agreement, Acquiror hereby acquires from Contributor, and Contributor
hereby contributes to Acquiror, 4,200 shares of the Common Stock of PCI,
constituting all of the capital stock of PCI (the “Contributed Shares”).

Section 2. Stock Certificates. Simultaneously with the execution of this
Agreement, the Contributor hereby delivers to Acquiror the certificate
representing the Contributed Shares, duly endorsed by Contributor in blank.

Section 3. Representations and Warranties of Contributor.

In order to induce the Acquiror to enter into this Agreement and consummate the
transactions contemplated hereby, the Contributor hereby makes to the Acquiror
the representations and warranties contained in this Section 3 regarding
Contributor and PCI.



--------------------------------------------------------------------------------

a. Due Authorization. The Contributed Shares have been duly authorized and
validly issued by PCI, and are fully paid and non-assessable. Upon transfer and
delivery of the Contributed Shares, Acquiror shall obtain full and legal title
to all of the Contributed Shares, free and clear of any lien, charge or other
encumbrance of any nature. The Contributed Shares constitute all of the capital
stock of PCI.

b. Authority. Contributor has the full right, power and authority to enter into
this Agreement and to consummate the transaction described in this Agreement.
The execution, delivery and performance of this Agreement and the contribution
and delivery of the Contributed Shares have been duly authorized by all
necessary corporate or other action of Contributor.

c. Acknowledgement. Contributor acknowledges that, as the sole shareholder of
PCI, Contributor has full and complete information and knowledge of PCI, its
financial condition, its business operations and prospects and otherwise.

d. Disclosure. Neither this Agreement nor any other documents, certificates or
instruments furnished to the Acquiror by or on behalf of the Contributor in
connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, in the light of the
circumstances under which they were made herein or therein, not misleading.

e. Organization and Corporate Power. PCI is a corporation duly organized,
validly existing and in good standing under the laws of the State of Texas, and
is duly qualified or registered to do business as a foreign corporation in each
jurisdiction in which the failure to be so qualified could have a Material
Adverse Effect. “Material Adverse Effect” means any change or effect that is
materially adverse to the properties, assets, business, condition (financial or
otherwise) or results of operations of PCI, taken as a whole. PCI has all
required corporate power and authority: (i) to own and hold its properties;
(ii) to carry on its business as presently conducted; and (iii) to enter into
and perform this Agreement and to carry out the transactions contemplated hereby
and thereby. Contributor has all required corporate power and authority to
transfer the Contributed Shares as provided herein.

f. Authorization and Non Contravention. This Agreement is a valid and binding
obligation of Contributor, enforceable in accordance with its terms except as
may be limited (a) by applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally; and (b) by the effect of rules of law governing the
availability of equitable remedies. The execution, delivery and performance of
this Agreement has been duly authorized by all necessary corporate or other
action of Contributor. The execution of this Agreement, the contribution and
delivery of the Contributed Shares, and the performance of any transaction
contemplated hereby will not (a) violate, conflict with or result in a default
under any contract or obligation to which PCI or Contributor is a party or by
which it or its assets are bound, or any provision of the Articles of
Incorporation or By-laws of PCI or the Certificate of Incorporation or By-laws
of Contributor; (b) cause the creation of any Lien upon any of the assets of PCI
or on the Contributed Shares (“Lien” means any lien, claim, option, charge,
pledge, mortgage, security interest, voting agreement, trust, encumbrance, right
or restriction of any nature.); (c) violate or result in a violation of, or
constitute a default (whether after the giving of notice, lapse of time or both)

 

2



--------------------------------------------------------------------------------

under, any provision of any law, regulation or rule, or any order of, or any
restriction imposed by any court or other governmental agency applicable to PCI
or Contributor; (d) require from PCI or Contributor any notice to, declaration
or filing with, or consent or approval of any governmental authority or other
third party; or (e) accelerate any obligation under, or give rise to a right of
termination of, any agreement, permit, license or authorization to which PCI is
a party or by which PCI is bound.

g. Subsidiaries. PCI does not have any direct or indirect subsidiaries.

h. Capitalization. PCI has a total authorized capitalization consisting of
10,000 shares of Common Stock, of which 4,200 shares are issued and outstanding,
and are held by Contributor. All the outstanding shares of Common Stock of PCI
have been duly authorized, are validly issued and are fully paid and
non-assessable and will be free and clear of all liens. There are no options or
rights of any nature to acquire from PCI shares of capital stock or other
securities authorized, issued or outstanding, nor is PCI obligated in any other
manner to issue shares of its capital stock or other securities. PCI has no
obligation to purchase, redeem, or otherwise acquire any of its capital stock or
any interests therein. There are no restrictions on the transfer of the
Contributed Shares to be contributed pursuant to this Agreement, other than
those imposed hereunder or by relevant state, federal and foreign securities
laws. As of the date hereof and after giving effect to the transactions
contemplated hereby, there will be (a) no preemptive rights, rights of first
refusal, put or call rights or obligations or anti-dilution rights with respect
to the issuance, sale or redemption of PCI’s capital stock, (b) no rights to
have PCI’s capital stock registered for sale to the public in connection with
the laws of any jurisdiction, (c) no documents, instruments or agreements
relating to the voting of PCI’s voting securities or restrictions on the
transfer of PCI’s capital stock or (d) no agreement, document or commitment
(written or oral) of PCI providing for the acceleration of vesting (or lapse of
a repurchase right) upon the occurrence of any event with respect to any
outstanding securities, options, warrants or other purchase rights. The offer
and sale of all securities of PCI issued prior to the date hereof complied with
all federal and state securities laws.

i. Litigation. There is no action, claim, litigation or governmental or
administrative proceeding or investigation pending or, to the knowledge of PCI
or Contributor, threatened (a) against PCI, (b) affecting any material portion
of the properties or assets of PCI, (c) as to matters relating to PCI, against
any officer, director or stockholder or key employee of PCI, or (d) which might
call into question the validity of, or hinder the enforceability of this
Agreement.

j. Financial Information.

(A) True and complete copies of the unaudited consolidated balance sheets of PCI
as of May 31, 2006, and the related unaudited consolidated statements of income
and cash flows of PCI for May 2006 and for the year-to-date period ending
May 31, 2006 (collectively, the “Financial Statements”) have been delivered to
Acquiror.

(B) The Financial Statements (i) were prepared from and in accordance with the
books and records of PCI (except as may be indicated in the notes thereto),
(ii) present fairly in all material respects the consolidated financial
condition, results of operations and cash

 

3



--------------------------------------------------------------------------------

flows of PCI as of the dates thereof or for the periods covered thereby and
(iii) were prepared in accordance with GAAP applied on a basis consistent with
the past practices of PCI except as indicated in the notes thereto or as
otherwise required by GAAP. PCI does not have any “off-balance sheet
arrangements”, as such term is defined in Item 303(a)(4) of Regulation S-K under
the Securities Act of 1933, as amended.

k. Absence of Undisclosed Material Liabilities. There are no material
liabilities that are required to be reflected on a balance sheet prepared in
accordance with GAAP, other than those liabilities (a) reflected or reserved
against on the Financial Statements or the notes thereto, (b) incurred in the
ordinary course of business since May 31, 2006 or (c) for costs and expenses
incurred with respect to the transactions contemplated by this Agreement.

l. Title to Assets. Excluding any secured rights that may be granted to Fortress
Credit Corporation, PCI has good and marketable title to all of its real and
personal property, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances, except for those such that,
individually or in the aggregate, do not cause a Material Adverse Effect. All
leases of PCI are valid and subsisting and in full force and effect.

m. Compliance with Law. The business of PCI has been and is presently being
conducted in accordance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances, except for such
noncompliance that, individually or in the aggregate, would not cause a Material
Adverse Effect. PCI has all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

n. Government Consent. No consent, approval, order or authorization of, or
representation, qualification, designation, declaration or filings with, any
United States federal, state, local or provincial government authority on the
part of PCI or Contributor is required in connection with the valid execution,
delivery or performance of this Agreement, except such filings as have been made
prior to the date hereof.

o. Tax Liability. PCI has timely filed or caused to be filed all material tax
returns (federal, state and local) that are required to be filed or has timely
requested requests for extensions which are routinely granted and has paid all
Taxes, including those which have become due pursuant to such returns or
pursuant to any assessments made against it or any of its properties, as the
case may be, and all other Taxes or other charges imposed on it or any of its
properties by any Governmental Authority, except for any such Taxes as are being
appropriately contested in good faith and appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided so long
as no Liens in respect thereof have been filed. The charges, accruals and
reserves on the books of PCI in respect of Taxes and other governmental charges
are, in the reasonable opinion of PCI, accurate.

p. Certain Indebtedness. PCI has no Indebtedness that has not been disclosed in
writing to the Acquiror prior to the date hereof. PCI does not provide nor
maintain any plans

 

4



--------------------------------------------------------------------------------

which provide, deferred compensation, severance, or medical or other welfare
benefits that extend beyond the date of an employee’s termination of employment
except as required by law or which meet the requirements of Section 401 et. seq.
of the Code.

q. Broker’s or Finder’s Commissions. No broker’s or finder’s fee or commission
is or will be payable in connection with this Agreement or the transactions
contemplated hereby, and Contributor jointly and severally agree to save
harmless and indemnify the Acquiror from and against any claim, demand, action,
suit, proceeding or liability for any such fee or commission, including any
costs and expenses (including attorneys fees) incurred by the Acquiror in
connection therewith. The provisions of this subsection shall survive the
termination of this Agreement.

r. Regulation U. PCI does not own or does not presently intend to acquire any
“margin stock” as defined in Regulation U (12 CFR Part 221) of the Board of
Governors of the Federal Reserve System. Neither PCI nor any agent acting on its
behalf has taken or will take any action which might cause this Agreement to
violate Regulation U or any other regulation of the Board of Governors of the
Federal Reserve System or to violate the Exchange Act, in each case as in effect
now or as the same may hereafter be in effect.

s. Patents, Trademarks, etc. PCI owns, possesses or has the right to use all
necessary patents, patent rights, licenses, trademarks, trade names, trade name
rights, and franchises to conduct its business as now conducted, without any
known conflict with any patent, patent right, license, trademark, trademark
rights, trade name right, trade name, copyright or franchise right of any other
Person.

t. Insurance. PCI maintains appropriate insurance covering all material assets,
properties and risks in such types and amounts and covering such risks as are
consistent with customary practices and standards of companies engaged in a
similar business.

u. Tax Treatment. PCI is treated as a corporation for tax purposes.

v. The Investment Company Act. PCI is not nor is it controlled by an “investment
company” within the meaning of the Investment Company Act.

w. Disclosure. Neither this Agreement nor any other documents, certificates or
instruments furnished to the Acquiror by or on behalf of PCI or the Contributor
in connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, in the light of the
circumstances under which they were made herein or therein, not misleading.

Section 4. Representations and Warranties of Acquiror.

In order to induce Contributor to enter into this Agreement and consummate the
transactions contemplated hereby, the Acquiror hereby makes to the Contributor
the representations and warranties contained in this Section 4.

 

5



--------------------------------------------------------------------------------

a. Authority. Acquiror has the full right, power and authority to enter into
this Agreement and to consummate the transaction described in this Agreement.
This Agreement has been duly executed and delivered by Acquiror and constitutes
the legal, valid and binding obligation of Acquiror, enforceable against
Acquiror in accordance with its terms.

Section 5. Indemnification.

a. Indemnification of Contributor. Acquiror shall indemnify and hold Contributor
harmless from and against any and all costs, expenses (including reasonable
attorneys’ fees), damages, deficiencies, liabilities, fees and penalties,
including, without limitation, any of the foregoing incurred in connection with
any third party claim or proceeding, resulting from any misrepresentation,
breach of warranty or non-fulfillment of any covenant, agreement, representation
or warranty made by Acquiror hereunder

b. Indemnification of Acquiror. Contributor shall indemnify and hold Acquiror
harmless from and against any and all costs, expenses (including reasonable
attorneys’ fees), damages, deficiencies, liabilities, fees and penalties,
including, without limitation, any of the foregoing incurred in connection with
any third party claim or proceeding, resulting from any misrepresentation,
breach of warranty or non-fulfillment of any covenant, agreement, representation
or warranty made by Contributor hereunder.

Section 6. Resignation. Simultaneously with the closing of the transactions
contemplated hereunder, [            ] shall resign as a director, officer and
employee of PCI.

Section 7. Definitions.

Whenever used in this Agreement, unless the context otherwise requires, the
following words and phrases shall have the following meanings:

“Code” shall mean the Internal Revenue Code of 1986.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all guarantees by such Person of
Indebtedness of others, (g) all capital lease obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any

 

6



--------------------------------------------------------------------------------

other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Lien” shall mean any statutory or common law consensual or non-consensual
mortgage, pledge, security interest, encumbrance, lien, right of setoff, bona
fide claim or charge of any kind, including any conditional sale or other title
retention transaction, any lease transaction in the nature thereof and any
secured transaction under the UCC.

“Person” shall include natural persons, corporations, associations, limited
liability companies, partnerships, joint ventures, trusts, governments and
agencies and departments thereof and every other entity of every kind.

“Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest and expenses) with respect thereto.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the applicable jurisdiction.

Section 8. Miscellaneous.

a. This Agreement shall be for the benefit of and shall be binding upon Acquiror
and Contributor and their respective successors and permitted assigns. Acquiror
party may assign its rights, interests, or obligations hereunder without the
prior written approval of the other party hereto.

b. All representations, warranties and agreements made by each party under this
Agreement shall survive the closing of the transactions contemplated hereunder.

c. This Agreement shall be governed by the laws of the State of Texas.

d. This Agreement may be executed in any number of counterparts (whether
facsimile or original), each of which shall be deemed to be an original, and all
of which shall together constitute one and the same instrument.

e. The parties shall, at any time, and from time to time, following the
execution hereof, execute and deliver all such further instruments or documents
and take all such further actions as may be reasonably necessary or appropriate
in order to carry out more effectively the intent and purposes of this
Agreement.

f. Any term or provision of this Agreement that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

g. The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this

 

7



--------------------------------------------------------------------------------

Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

h. No amendment of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by Acquiror and Contributor. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

i. All notices, requests, demands and other communications which are required to
be or may be given under this Agreement shall be in writing and shall be deemed
to have been duly given when delivered in person, or transmitted by telecopy
(with confirmation of receipt), or upon receipt after dispatch by certified or
registered first class mail, postage prepaid, return receipt requested, or one
business day after sending by a nationally recognized overnight courier with
charges prepaid, to the party to whom the same is so given or made, at the
address set forth above (or such other address as shall be hereafter provided in
writing).

j. Each party will bear its own expenses and costs incurred in connection with
this Agreement and the transactions contemplated hereby.

k. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous oral and written communications and agreements with respect
thereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Contribution
Agreement as of the date first above written.

 

TELETOUCH COMMUNICATIONS, INC. By:  

/s/ Robert M. McMurrey

Name:   Robert M. McMurrey Title:   Chairman of the Board TLL PARTNERS, LLC. By:
 

/s/ Robert M. McMurrey

Name:   Robert M. McMurrey Title:   Managing Member

 

9